523 F.2d 365
75-2 USTC  P 9718
Donald H. BROWN, Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 74-1989.
United States Court of Appeals, Eighth Circuit.
Submitted Sept. 8, 1975.Decided Sept. 24, 1975.

James Q. Fisher, Encino, Cal., and Joel Kreiner, Hollywood, Cal., for appellant.
Scott P. Crampton, Asst. Atty. Gen., and Gilbert E. Andrews, Jonathan S. Cohen and Arthur L. Bailey, Attys., Tax Division, Dept. of Justice, Washington, D.C., for appellee.
Before VOGEL, Senior Circuit Judge, and HEANEY and STEPHENSON, Circuit Judges.
PER CURIAM.


1
In this appeal the appellant-taxpayer contends that the Tax Court erred in denying as a tax deduction for medical expense the cost of Scientology 'processing' for himself and his wife, including transportation for his wife's attendance at the Hubbard College of Scientology in Sussex, England, and in Edinborough, Scotland.  We reject appellant's contentions and affirm the judgment of the Tax Court on the basis of its well-reasoned and comprehensive opinion.  See Rule 14.